Title: To Benjamin Franklin from James Hunter, 24 April 1773
From: Hunter, James
To: Franklin, Benjamin


Honoured Sir
Philadelphia 24 [April, 1773]
I Received yours of the 10th of February, by which I was told to Draw upon you for eighty seven pounds ten shillings sterling, pursuant to which I have Drawn upon you, for the said sum of eighty seven pounds ten shillings sterling, and have disposed of the Bill unto James Hunter Merchant of our City on his order, to be paid on thirty Days Sight according to your order, and when the said Bill is paid it is in full for the Legacy of fifty pounds with interest for fifteen years and of all Demands. Worthy Sir it is not in my power, in my low sphere of life, to make you any restitution for your very great Kindness to us, I can only with my Wife and Daughter exert our Gratitude, in wishing you all Happiness and Success in all your Laudable purposes and undertakings and with great Humility subscribe my self Sir your Very Humble thankful and obedient Servant
James Hunter
 
Addressed: To / Dr / Benjamin Franklin / In London / These per Capt All
